department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp scano-127696-02 uilc internal_revenue_service national_office service_center advice memorandum for jacqueline m glore program analyst from john j mcgreevy assistant to the branch chief cc pa apjp subject injured_spouse rules in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this responds to your request for service_center advice in connection with the injured_spouse rules we have restated the issues as follows issue sec_1 whether a surviving_spouse liable spouse is entitled to file a claim and receive a refund on behalf of a deceased injured_spouse deceased injured_spouse where the liable spouse owes a federal or state tax debt that was incurred prior to marriage whether the refund received by the liable spouse on behalf of the deceased injured_spouse is subject_to offset in order to satisfy an existing federal or state tax debt owed by such liable spouse conclusions a liable spouse is entitled to file a claim and receive a refund on behalf of a deceased injured_spouse for the deceased injured spouse’s share of the joint overpayment where the liable spouse owes a federal or state tax debt which was incurred prior to marriage the offset rules do not apply to a refund which is received by a liable spouse on behalf of a deceased injured_spouse facts in your inquiry to our office dated date you present a factual scenario wherein a liable spouse owes an outstanding federal or state tax debt that was incurred by such liable spouse prior to marriage you further indicate that the liable spouse filed a joint_return with the deceased injured_spouse showing an overpayment_of_tax the liable spouse wants to file a claim to recover that portion of the overpayment to which the deceased injured_spouse would otherwise be entitled under the injured_spouse rules finally you question whether the internal_revenue_service service may refund the allocable share of the deceased injured spouse’s overpayment to the liable spouse or whether the service may effect an offset of the deceased injured spouse’s allocable share of the overpayment to the liable spouse’s federal or state tax debt pursuant to sec_6402 of the internal_revenue_code code issue law and analysis sec_6402 of the code provides in part that in the case of any overpayment the secretary may credit the amount of such overpayment against any_tax liability of the person who made the overpayment and shall refund the balance to such person this section authorizes the service to credit or refund any overpayment_of_tax only to the person who made the overpayment sec_301_6402-2 of the regulations on procedure and administration provides in part that checks in payment of claims allowed will be drawn in the names of the persons entitled to the money the regulations implement the clear statutory rule that a tax_refund should be issued to the person or persons who overpaid the tax if the missing taxpayer filed a joint_return with a spouse under sec_6013 of the code they are considered separate taxpayers for purposes of determining the person who made the overpayment 757_f2d_1157 11th cir 153_fsupp_365 ct_cl st john v bookwalter ustc w d mo disputes over entitlement to a joint refund often require an allocation of spousal shares in revrul_74_611 1974_1_cb_399 the service states that a joint income_tax return does not create new property interests for the husband or the wife in each other’s income_tax overpayment instead each spouse has a separate interest in the overpayment shown on a joint_return under the facts of the ruling because the entire overpayment was attributable to the wife no portion of the overpayment shown on the joint_return could be credited against the husband’s separate tax_liability the wife was the person who made the overpayment within the meaning of sec_6402 of the code internal_revenue_manual irm defines an injured_spouse as t he spouse whose portion of a joint income_tax overpayment was or will be offset to a tax or non-tax debt for which he or she is not liable similarly irm states that a surviving_spouse is entitled to file a claim and receive a refund on behalf of the deceased injured_spouse even though the surviving_spouse owes the obligation the liable spouse files a claim on behalf of the deceased injured_spouse on form_8379 injured_spouse claim and allocation and receives a check in the liable spouse’s name for that portion of the allocable share of the deceased injured spouse’s overpayment thus it is the service’s articulated practice to permit a liable spouse to file a claim on behalf of his or her deceased injured_spouse and receive a refund in the amount of the deceased injured spouse’s allocable share of a joint overpayment_of_tax presuming that neither an executor nor administrator of the estate of the deceased injured_spouse is involved issue the sec_6402 offset rules are inapplicable to the deceased injured spouse’s allocable share of the joint overpayment because the amount_paid to the liable spouse or executor or administrator on behalf of the deceased injured_spouse is not the liable spouse’s overpayment such amount is not subject_to offset under sec_6402 of the code by receiving the allocable share on behalf of the deceased injured_spouse the liable spouse acts as a fiduciary to the person or persons entitled to the refund and must direct the distribution of the deceased injured spouse’s share as determined by will or probate as a result the service must explore other collection mechanisms in order to recover the existing legal federal or state tax debt incurred by the liable spouse prior to marriage case development hazards and other considerations this writing shall not be construed as limiting any entitlement to recover by refund the allocable share of a deceased injured spouse’s joint overpayment to the liable spouse only consideration should be given to requiring a representation of entitlement by the party claiming the check additionally it does not address the possibility of any offset which may be effected by the financial management service as a consequence of the refund being reissued in the name of the liable spouse this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact
